November 29, 2012 Securities and Exchange Commission Office of Filings and Information Services treet, NE Washington, D.C. 20549 Re: Dreyfus Investment Funds -Dreyfus/The Boston Company Emerging Markets Core Equity Fund -Dreyfus/The Boston Company Large Cap Core Fund -Dreyfus/The Boston Company Small Cap Growth Fund -Dreyfus/The Boston Company Small Cap Tax-Sensitive Equity Fund -Dreyfus/The Boston Company Small Cap Value Fund -Dreyfus/The Boston Company Small/Mid Cap Growth Fund -Dreyfus/Standish Intermediate Tax Exempt Bond Fund -Dreyfus/Newton International Equity Fund File No. 811-04813 Gentlemen, Transmitted for filing is Form N-CSR for the above-referenced series of the Registrant for the fiscal year ended September 30, 2012. Please direct any questions or comments to the attention of the undersigned at (212) 922-6867. Very truly yours, /s/ Denise Negron Denise Negron Paralegal DN/ Enclosures
